DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhitomirsky [PG. Pub. No.: US 2008/0231290 A1].
With regards to claim 1,  Zhitomirsky discloses a physical quantity detection device comprising: a container (a fuel tank, ¶0053 ) that is internally formed with an accommodation space (tank being hollow to accommodate a liquid) accommodating a detection object formed of a dielectric (single dielectric, ¶0053), (the sensor can detect the position of the interface between a liquid or flowable materials like grain or powder, and the air, the position and displacement of a single dielectric or metallic object 
With regards to claim 2, Zhitomirsky discloses wherein the detection object has flowability (liquid being flowable), and the container (fuel tank) includes a discharge portion that discharges the detection object (¶0053).
With regards to claim 5, Zhitomirsky discloses wherein when an x axis, a y axis, and a z axis along a vertical direction are set as axes orthogonal to one another, a depth direction of the container is a direction of the z axis, and the second electrode (17) has an elongated shape extending along the y axis, and is provided separately from the first electrode (15 is separated from 17 in the X direction) in a direction of the x axis (as illustrate below). 

    PNG
    media_image1.png
    816
    456
    media_image1.png
    Greyscale
¶
With regards to claim 6, Zhitomirsky discloses the first electrode (15) has an elongated shape extending along the z axis (15, of vertical orientation, Fig. 1), and a plurality of the second electrodes (17) are provided separately from one another in the direction of the z axis (17, vertical orientation with a plurality of terminals/electrodes, Fig. 3).
With regards to claim 7, a processor that obtains information on a remaining amount of the detection object in the container based on a detection result of the electrostatic capacitance detector (Fig. 15 & 16 illustrates a processing circuit for the ratiometric algorithm). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky [PG. Pub. No.: US 2008/0231290 A1] in view of Etter et al. PG. Pub. No.: [US 2008/0069576 A1].
With regards to claims 3 & 4, Zhitomirsky disclose the claimed invention a frequency of the alternating current voltage applied between the first electrode and the second electrode is 10 kHz or higher and a frequency of the alternating current voltage applied between the first electrode and the second electrode is 100 kHz or higher as cited above in claims 1 & 2, however is silent on the detection object is a liquid containing a dye or a pigment. 
Etter teaches of a capacitive toner level sensor and method of use where a toner container within an image forming device includes opposed electrodes disposed within the interior of the toner container. The opposed electrodes form a capacitor characterized by an inherent capacitance that varies in response to an amount of toner that exists between the opposed electrodes (¶0005), having (62, toner container, ¶0024) for the color printer typically include four image forming units 100 for printing with cyan, magenta, yellow, and black toner to produce a four-color image in which consist there having dye and pigment, ¶0019).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Zhitomirsky physical quantity detection device to be configure to be used into 
With regards to claims 9-14, Zhitomirsky discloses the claimed invention as cited above in claims 2-7, however is silent on a printing apparatus comprising: the physical quantity detection device.
Etter teaches of a capacitive toner volume level sensor and method of use where a toner container within an image forming device (¶0019).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Zhitomirsky physical quantity detection device based upon Etter’s teaching. When modifying Zhitomirsky one would have readily concluded to provide the capacitive type sensor that may be used to sense relative toner volume levels within a toner container (¶0019). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852